455 Pa. 645 (1973)
Hall, Appellant,
v.
Power et al.
Supreme Court of Pennsylvania.
Submitted April 23, 1973.
November 26, 1973.
Before JONES, C.J., EAGEN, O'BRIEN, ROBERTS, POMEROY, NIX and MANDERINO, JJ.
Abram P. Piwosky, Abraham J. Gafni, and Piwosky and Gafni, for appellant.
Edward V.A. Kussy and Edward A. Hosey, Assistant Attorneys General, Robert W. Cunliffe, Deputy Attorney General, and Israel Packel. Attorney General, for Commonwealth, appellee.
*646 OPINION PER CURIAM, November 26, 1973:
The order of the Commonwealth Court is affirmed.
Mr. Justice ROBERTS, Mr. Justice NIX, and Mr. Justice MANDERINO dissent for the reasons set forth in the dissenting opinions in Sweigard v. Department of Transportation, 454 Pa. 32, 35, 38, 309 A.2d 374, 376, 377 (1973); Brown v. Commonwealth, 453 Pa. 566, 577, 579, 580, 305 A.2d 868, 871, 874, 875 (1973); Biello v. Pennsylvania Liquor Control Board, 454 Pa. 179, 187, 301 A.2d 849, 853 (1973); and Thomas v. Baird, 433 Pa. 482, 485, 252 A.2d 653, 655 (1969).